I cannot agree that the time limitations contained in R.C.4123.90 are jurisdictional. Rather than being jurisdictional, the time limitations are an integral element of the right of action and must be proven. Therefore, I must dissent.
In considering the Ohio wrongful death statute (now R.C.2125.01 et seq.), which contains a similar time bar, the Supreme Court in Sabol v. Pekoc (1947), 148 Ohio St. 545, 552, 36 O.O. 182, 185, 76 N.E.2d 84, 88, ruled that the time limitation "expresses an integral element of the right of action itself and if an action is not brought within two years from the death of the decedent it must fail, not because a statute of limitations provides the time within which it must be brought but because the time limit is the very essence of the action. * * *" The court held that the petition did not state a cause of action because an essential element of the action as established by the statute was missing.
The action of Cross may fail because of lack of proof on an essential element (time), but not for want of jurisdiction. *Page 831